TEEA~TORNEYGENEEZAL
                          QF TEXAS
omma.nm                      AUSTIN H. TEXAS
 .Al-rolR-- am=RAL



   Honorable A. J. Luakett
   County Attorney
   a0m    aoutt*y
   Hew Braunfsls,    Texa8
   Dear Sir:
                                 Opinion No. o-1770
                                 Ret Shares of atock in federal
                                      savinga and loan assoolations
                                      are exp~keS8ly authorized  by
                                      Artlole  0th~~ Sec. 24, as
                                      Inveatmenta for administra-
                                      tora, executors, guardlane,
                                      trusteer ahd other ~lduolarles.
   lie are pleased to reply to your l&tter of February 3, 1940,
   addressed to Oereld C, Mann, wherein you request an opinion of
   this department on @the validity. 01,8har86 ln Federal $avln$s
   and Low AsoooIatlonr a8 inverrtments for guardian@, administrators,
   tnaeteel), and other fiduaiaries.”

   Artlole 8&a, of the Wevlred Civil Statutes of Texw, to whioh
   you ref’ec, leave6 the matter in oonslderable doubt inasmuch as
   it reierf# only to ‘imrt i&gee,, bond@, debentures, notes,
   oollateral   trust 06wtlf ! oateac and other such evldenars of
   lndebtednese. ” FoPtunately, however, any doubt on this queatlon
   has been removed by Senate Bill 100. 13, enaated by the Regular
   Session of the 46th tegirrlatwe,     Aota, 1939, whloh appearsa8
   Artlole &la, Seot%on 24, of V4mon~r Annotated Texas Statutes,
   1925, aa amended. This Artiale reads in part as follower
   “Admknlstratom,   exeeutom, guardlan6, trustees or other
   flduolaries, rmyr In suoh oepaalty ior a named ben6fiolary,    acquire
   and  hold &area 0~ lWu?e ewountr In any building and loan
   asaoclafion  organtsed under the rawa of this State* or in any
   Federal savings  and loan aeroolation  domIoil&d lwthle State   and
   shall have the 6ame right8  and be mbject to th6 Eame obli&$ions(l
   privllegea  and remedies a8 other shareholders and member‘e, . . .
Honorable A, J, Iuokett,    me .s?#Q-1770


By virtue of the express terms of the above quoted statute,   you
have unqueetlonably   been oorreat in advleing your Pro)ata Judge
that eharea of etook in a Federal &wing8 and Loan Aeeoolation
are valid investments   for all flduoiarlee.
                               Yours very   truly

                                     QENERAL
                           AT’I’OR?XSY     OF TEXAS
                           a/ vllalter R. Koch

                                       Walter R. Koch
                                            Aeeletant

APPROVED  FISB.8, 19’40
S/ fferald C . Menn
yy?yy     la@mukL OF ‘I’sxJu
WRlcI
   co/ego
APPROVED OPINIONCONMITTJSE~
By BUB, Chalman~